November 2, 2005 Pankit Desai1303 Bernardo AvenueEscondido CA 92029 Dear Pankit, It has been a pleasure talking with you about your career opportunities at Intelligroup; you are the kind of person that we are looking for to play a key role in helping to drive the business towards achieving its market potential. We’re convinced that you can make an immediate impact reaping both professional and financial rewards. In short, we want you to join our team. The position: Your title shall be Vice President Client Services. Your expected start date is yet to be determined. You will report directly to Vikram Gulati, Chief Executive Officer. Cash
